 Case 1:16-cv-08193-VSB-OTW Document 57 Filed 08/02/19 Page 1 of 2




                                                                          August 2, 2019

VIA ECF
Honorable Vernon S. Broderick
United States District Judge Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007


Re: Sibyl Colon v. The City of New York et al. 16-CV-04540 (VSB) (OTW)
    Allison Williams v. The City of New York et al., 16-CV-8193 (VSB) (OTW)

Dear Judge Broderick:

The Florestal Law Firm, PLLC is counsel to the plaintiffs in the above-referenced
actions.

I write in opposition to the motion to so Order the schedule for summary judgment as
set forth in the letter by John Corbin Carter, Esq., filed today.

As an initial matter, Mr. Carter incorrectly states that that plaintiffs’ motion to compel
was untimely, that no motion to adjourn discovery has been made, and plaintiffs
“refuse to engage in a discussion of the schedule.”

In fact, plaintiffs have advised Mr. Carter that we are awaiting Magistrate Wang’s
disposition of plaintiff’s motion to compel the continuation of the deposition of
Michael Kelly, a named defendant in both actions. The deposition was unilaterally
and abruptly terminated on July 3, 2019 by Jane Lippman, Esq., counsel for defendants
New York City Housing Authority, Brian Clarke and Michael Kelly, even though
approximately four hours remained in the time allocated to that deposition. Since the
motion to compel seeks resumption of discovery improperly terminated by defendants,
it is plaintiffs’ position that it is premature to set a summary judgment schedule in



                                             1
 Case 1:16-cv-08193-VSB-OTW Document 57 Filed 08/02/19 Page 2 of 2



stone at this time.

Additionally, we further advised Mr. Carter that if no resolution is achieved within the
next nine or ten days, we would, if necessary, be willing to enter into an agreed
schedule pending the outcome of the motion to compel the continuation of Mr. Kelly’s
deposition so as to preserve all parties’ rights pending a determination of the motion
to compel.

Accordingly, plaintiffs respectfully request that the request to so Order the proposed
summary judgment schedule be denied and the submission of any summary judgment
motion schedule be deferred until after resolution of the pending motion to compel.

                                                                Respectfully,

                                                                /s/ Marcel Florestal

cc: All counsel – via ECF




                                            2
